                      Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 1 of 6
                                                                          PATENT/TRADEMARK,STAYED
                                  U.S. District Court [LIVE]
                               Western District of Texas (Austin)
                        CIVIL DOCKET FOR CASE #: 1:18−cv−00991−LY

Uniloc 2017 LLC v. Apple Inc.                                 Date Filed: 11/17/2018
Assigned to: Judge Lee Yeakel                                 Jury Demand: Plaintiff
Related Case: 1:18−cv−00907−LY                                Nature of Suit: 830 Patent
Cause: 35:271 Patent Infringement                             Jurisdiction: Federal Question
Plaintiff
Uniloc 2017 LLC                                represented by Edward Nelson , III
                                                              Nelson Bumgardner Albritton P.C.
                                                              3131 West 7th Street
                                                              Suite 300
                                                              Fort Worth, TX 76107
                                                              817−377−9111
                                                              Fax: 817−377−3485
                                                              Email: ed@nbafirm.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Kevin Gannon
                                                             Price Lobel Tye LLP
                                                             One International Place
                                                             Boston, TX 02110
                                                             617−456−8000
                                                             Email: kgannon@princelobel.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Shawn A. Latchford
                                                             Nelson Bumgardner Albritton P.C.
                                                             111 W. Tyler Street
                                                             Longview, TX 75601
                                                             903−757−8449
                                                             Fax: 903−758−7397
                                                             Email: shawn@nbafirm.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             Aaron S. Jacobs
                                                             Prince Lobel Tye LLP
                                                             One International Place
                                                             Boston, MA 02110
                                                             617−456−8000
                                                             Email: ajacobs@princelobel.com
                                                             ATTORNEY TO BE NOTICED


V.
Defendant
             Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 2 of 6
Apple Inc.                            represented by Andrew N. Stein
                                                     DLA Piper LLP (US)
                                                     500 Eight Street, NW
                                                     Washington, DC 2004
                                                     202−799−4000
                                                     Fax: 202−799−5000
                                                     Email: andrew.stein@dlapiper.com
                                                     TERMINATED: 03/08/2019
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

                                                    Brian K. Erickson
                                                    DLA Piper LLP (US)
                                                    401 Congress
                                                    Suite 2500
                                                    Austin, TX 78701
                                                    (512) 457−7059
                                                    Fax: (512) 721−2263
                                                    Email: brian.erickson@dlapiper.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Christine K. Corbett
                                                    DLA Piper LLP (US)
                                                    2000 University Ave.
                                                    East Palo Alto, CA 94303−2241
                                                    650−833−2000
                                                    Fax: 650−833−2001
                                                    Email: christine.corbett@dlapiper.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    John Michael Guaragna
                                                    DLA Piper LLP (US)
                                                    401 Congress
                                                    Suite 2500
                                                    Austin, TX 78701
                                                    (512) 457−7125
                                                    Fax: 512/457−7001
                                                    Email: john.guaragna@dlapiper.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan H. Hicks
                                                    DLA Piper LLP (US)
                                                    2000 University Avenue
                                                    East Palo Alto, CA 94303−2215
                                                    650/833−2000
                                                    Fax: 650/83−2001
                                                    Email: jonathan.hicks@dlapiper.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Krista Celentano Grewal
                                                    DLA Piper LLP (US)
                  Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 3 of 6
                                                                    2000 University Avenue
                                                                    East Palo Alto, CA 94303−2214
                                                                    650−833−2000
                                                                    Fax: 650−833−2001
                                                                    Email: krista.grewal@dlapiper.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Larissa Bifano
                                                                    DLA Piper LLP (US)
                                                                    33 Arch Street, 26th Floor
                                                                    Boston, MA 02110−1447
                                                                    617−406−6000
                                                                    Fax: 617−406−6100
                                                                    Email: larissa.bifano@dlapiper.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Mark D. Fowler
                                                                    DLA Piper LLP
                                                                    2000 University Ave.
                                                                    East Palo Alto, CA 94303−2214
                                                                    (650) 833−2000
                                                                    Fax: (650) 833−2001
                                                                    Email: mark.fowler@dlapiper.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED

                                                                    Summer Torrez
                                                                    DLA Piper LLP (US)
                                                                    2000 University Avenue
                                                                    East Palo Alto, CA 94303−2241
                                                                    650−833−2000
                                                                    Fax: 650−833−2001
                                                                    Email: summer.torrez@dlapiper.com
                                                                    LEAD ATTORNEY
                                                                    ATTORNEY TO BE NOTICED


Date Filed   #    Docket Text

11/17/2018   Ï1   COMPLAINT ( Filing fee $ 400 receipt number 0542−11468203). No Summons requested at this
                  time, filed by Uniloc 2017 LLC. (Attachments: # 1 Civil Cover Sheet, # 2 Exhibit A (U.S. Patent
                  No. 7,020,252))(Jacobs, Aaron) (Attachment 1 replaced on 11/19/2018) (afd). (Entered:
                  11/17/2018)

11/17/2018   Ï    Case assigned to Judge Lee Yeakel. CM WILL NOW REFLECT THE JUDGE INITIALS AS
                  PART OF THE CASE NUMBER. PLEASE APPEND THESE JUDGE INITIALS TO THE CASE
                  NUMBER ON EACH DOCUMENT THAT YOU FILE IN THIS CASE. (afd) (Entered:
                  11/19/2018)

11/17/2018   Ï    DEMAND for Trial by Jury by Uniloc 2017 LLC. (afd) (Entered: 11/19/2018)

11/19/2018   Ï2   Report on Patent/Trademark sent to U.S. Patent and Trademark Office with copy of Complaint.
                  (afd) (Entered: 11/19/2018)
                    Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 4 of 6
11/19/2018    Ï3    NOTICE of Attorney Appearance by Edward Nelson, III on behalf of Uniloc 2017 LLC (Nelson,
                    Edward) (Entered: 11/19/2018)

11/19/2018    Ï4    RULE 7 DISCLOSURE STATEMENT filed by Uniloc 2017 LLC. (Nelson, Edward) (Entered:
                    11/19/2018)

11/19/2018    Ï5    REQUEST FOR ISSUANCE OF SUMMONS by Uniloc 2017 LLC. (Nelson, Edward) (Entered:
                    11/19/2018)

11/19/2018    Ï6    NOTICE of Attorney Appearance by Kevin Gannon on behalf of Uniloc 2017 LLC (Gannon,
                    Kevin) (Entered: 11/19/2018)

11/19/2018    Ï7    NOTICE of Attorney Appearance by Shawn A. Latchford on behalf of Uniloc 2017 LLC
                    (Latchford, Shawn) (Entered: 11/19/2018)

11/19/2018    Ï8    Summons Issued as to Apple Inc. (td) (Entered: 11/19/2018)

12/13/2018    Ï9    NOTICE of Attorney Appearance by John Michael Guaragna on behalf of Apple Inc.. Attorney
                    John Michael Guaragna added to party Apple Inc.(pty:dft) (Guaragna, John) (Entered: 12/13/2018)

12/13/2018   Ï 10   MOTION to Appear Pro Hac Vice by John Michael Guaragna for Larissa Bifano ( Filing fee $ 100
                    receipt number 0542−11554871) by on behalf of Apple Inc.. (Guaragna, John) (Entered:
                    12/13/2018)

12/13/2018   Ï 11   MOTION to Appear Pro Hac Vice by John Michael Guaragna for Jonathan Hicks ( Filing fee $ 100
                    receipt number 0542−11554914) by on behalf of Apple Inc.. (Guaragna, John) (Entered:
                    12/13/2018)

12/14/2018   Ï 12   MOTION to Appear Pro Hac Vice by John Michael Guaragna for Christine K. Corbett ( Filing fee
                    $ 100 receipt number 0542−11559866) by on behalf of Apple Inc.. (Guaragna, John) (Entered:
                    12/14/2018)

12/18/2018   Ï 13   MOTION to Appear Pro Hac Vice by John Michael Guaragna for Summer Torrez ( Filing fee $ 100
                    receipt number 0542−11569288) by on behalf of Apple Inc.. (Guaragna, John) (Entered:
                    12/18/2018)

12/18/2018   Ï 14   ORDER GRANTING 11 Motion to Appear Pro Hac Vice for Jonathan Hicks. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/18/2018)

12/18/2018   Ï 15   ORDER GRANTING 10 Motion to Appear Pro Hac Vice for Larissa Bifano. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/18/2018)

12/18/2018   Ï 16   ORDER GRANTING 12 Motion to Appear Pro Hac Vice for Christine K. Corbett. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/18/2018)

12/18/2018   Ï 17   MOTION to Appear Pro Hac Vice by John Michael Guaragna for Mark D. Fowler (Filing fee #100
                    receipt number 0542−11569788) by on behalf of Apple Inc.. (Guaragna, John) Modified on
                    12/18/2018 (tr). (Entered: 12/18/2018)

12/18/2018   Ï 18   Unopposed MOTION for Leave to Exceed Page Limitation (Motion to Transfer Venue) by Apple
                    Inc.. (Guaragna, John) (Entered: 12/18/2018)
                    Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 5 of 6
12/18/2018   Ï 19   Motion to Dismiss for Failure to State a Claim by Apple Inc.. (Guaragna, John) (Entered:
                    12/18/2018)

12/18/2018   Ï 20   RULE 7 DISCLOSURE STATEMENT filed by Apple Inc.. (Guaragna, John) (Entered:
                    12/18/2018)

12/21/2018   Ï 21   MOTION to Appear Pro Hac Vice ($100.00 Fee Paid, Receipt # 0542−11584212) by John Michael
                    Guaragna for Andrew Stein by on behalf of Apple Inc.. (Guaragna, John) (Entered: 12/21/2018)

12/21/2018   Ï 22   ORDER GRANTING 18 Motion for Leave to File Excess Pages. Signed by Judge Lee Yeakel. (dl)
                    (Entered: 12/21/2018)

12/21/2018   Ï 23   ORDER GRANTING 17 Motion to Appear Pro Hac Vice for Mark D. Fowler. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/21/2018)

12/21/2018   Ï 24   ORDER GRANTING 13 Motion to Appear Pro Hac Vice for Summer Torrez. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/21/2018)

12/21/2018   Ï 25   MOTION to Change Venue Pursuant to 28 USC Sec. 1404(a) by Apple Inc.. (Attachments: # 1
                    Jaynes Decl., # 2 Guaragna Decl., # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7
                    Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10, # 13 Exhibit
                    11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit 14, # 17 Exhibit 15, # 18 Exhibit 16, # 19 Exhibit
                    17, # 20 Proposed Order)(Guaragna, John) (Entered: 12/21/2018)

12/27/2018   Ï 26   Unopposed MOTION for Extension of Time to File Response/Reply as to 25 MOTION to Change
                    Venue Pursuant to 28 USC Sec. 1404(a) by Uniloc 2017 LLC. (Gannon, Kevin) (Entered:
                    12/27/2018)

12/27/2018   Ï 27   ORDER, (Initial Pretrial Conference set for 2/1/2019 02:00 PM before Judge Lee Yeakel). Signed
                    by Judge Lee Yeakel. (td) (Entered: 12/27/2018)

12/27/2018   Ï 28   ORDER GRANTING 21 Motion to Appear Pro Hac Vice for Andrew Stein. Pursuant to our
                    Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to practice
                    pro hac vice in this case must register for electronic filing with our court within 10 days of this
                    order. Signed by Judge Lee Yeakel. (dl) (Entered: 12/27/2018)

01/02/2019   Ï 29   NOTICE Regarding Apple Inc.'s Motion to Dismiss Pursuant to Federal Rule of Civil Procedure
                    12(B)(6) by Uniloc 2017 LLC (Gannon, Kevin) (Entered: 01/02/2019)

01/08/2019   Ï 30   AMENDED COMPLAINT against Apple Inc. amending, filed by Uniloc 2017 LLC. (Attachments:
                    # 1 Exhibit 1, # 2 Exhibit 2)(Gannon, Kevin) (Entered: 01/08/2019)

01/08/2019   Ï 31   MOTION to Appear Pro Hac Vice (Paid $100 Fee, Receipt #0542−11621887) by John Michael
                    Guaragna for Krista Celentano Grewal by on behalf of Apple Inc.. (Guaragna, John) (Entered:
                    01/08/2019)

01/15/2019   Ï 32   ORDER GRANTING 31 Motion by Krista Celentano Grewal to Appear Pro Hac Vice. Pursuant to
                    our Administrative Policies and Procedures for Electronic Filing, the attorney hereby granted to
                    practice pro hac vice in this case must register for electronic filing with our court within 10 days of
                    this order. Signed by Judge Lee Yeakel. (td) (Entered: 01/16/2019)

01/30/2019   Ï 33   ORDER Granting Joint Stipulation Setting Deadlines. ORDER continuing Initial Pretrial
                    Conference until further notice. Signed by Judge Lee Yeakel. (dm) (Entered: 01/30/2019)
                    Case 5:19-cv-01929-EJD Document 38 Filed 04/10/19 Page 6 of 6
03/01/2019   Ï 34   REPLY to Response to Motion, filed by Apple Inc., re 25 MOTION to Change Venue Pursuant to
                    28 USC Sec. 1404(a) filed by Defendant Apple Inc. (Attachments: # 1 Guaragna Decl., # 2 Exhibit
                    1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit
                    8)(Guaragna, John) (Entered: 03/01/2019)

03/06/2019   Ï 35   Unopposed MOTION to Withdraw as Attorney Andrew Stein by Apple Inc.. (Attachments: # 1
                    Proposed Order)(Guaragna, John) (Entered: 03/06/2019)

03/08/2019   Ï 36   ORDER GRANTING 35 Motion to Withdraw as Attorney. Signed by Judge Lee Yeakel. (afd)
                    (Entered: 03/08/2019)

04/08/2019   Ï 37   ORDER DISMISSING 19 Motion to Dismiss for Failure to State a Claim; GRANTING 25 Motion
                    to Change Venue. Case is transferred to the United States District Court for the Northern District of
                    California. Signed by Judge Lee Yeakel. (afd) (Entered: 04/09/2019)
